Exhibit 10.3

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

 

by and among

 

 

ABRAXAS ENERGY PARTNERS, L.P.

and

THE PURCHASERS NAMED HEREIN

 

 



TABLE OF CONTENTS

ARTICLE I

DEFINITIONS

1

 

SECTION 1.01

DEFINITIONS

1

 

SECTION 1.02

REGISTRABLE SECURITIES

4

 

ARTICLE II

Registration Rights

4

 

SECTION 2.01

SHELF REGISTRATION

4

 

SECTION 2.02

PIGGYBACK REGISTRATION

8

 

SECTION 2.03

UNDERWRITTEN OFFERING

9

 

SECTION 2.04

REGISTRATION PROCEDURES

10

 

SECTION 2.05

COOPERATION BY HOLDERS

13

 

SECTION 2.06

RESTRICTIONS ON PUBLIC SALE BY HOLDERS OF REGISTRABLE
SECURITIES                                          
                                          
                                                         14

 

SECTION 2.07

EXPENSES

15

 

SECTION 2.08

INDEMNIFICATION

16

 

SECTION 2.09

RULE 144 REPORTING

18

 

SECTION 2.10

LIMITATIONS ON SUBSEQUENT REGISTRATION RIGHTS

19

 

ARTICLE III

MISCELLANEOUS

19

 

SECTION 3.01

COMMUNICATIONS

19

 

SECTION 3.02

SUCCESSORS AND ASSIGNS

19

 

SECTION 3.03

TRANSFER OR ASSIGNMENT OF REGISTRATION RIGHTS

19

 

SECTION 3.04

AGGREGATION OF REGISTBABLE SECURITIES

19

 

SECTION 3.05

RECAPITALIZATION, EXCHANGES, ETC. AFFECTING THE COMMON

 

UNITS

20

 

SECTION 3.06

CHANGE OF CONTROL

20

 

SECTION 3.07

SPECIFIC PERFORMANCE

20

 

SECTION 3.08

COUNTERPARTS

20

 

SECTION 3.09

HEADINGS

21

 

SECTION 3.10

GOVERNING LAW

21

 

SECTION 3.11

SEVERABILITY OF PROVISIONS

21

 

SECTION 3.12

ENTIRE AGREEMENT

21

 

SECTION 3.13

AMENDMENT

21

 

SECTION 3.14

NO PRESUMPTION

21

 

SECTION 3.15

INTERPRETATION

21

 

 

 

 

 

 

i



REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of May 25, 2007, by and among ABRAXAS ENERGY PARTNERS, L.P., a Delaware
limited partnership (the “Partnership”), and the Purchasers listed on the
signature pages attached hereto (individually, a “Purchaser” or collectively
“Purchasers”). Capitalized terms used herein without definition shall have the
meanings given to them in the Purchase Agreement, as defined below.

RECITALS

WHEREAS, as of the date hereof, the Partnership and the Purchasers entered into
a Purchase Agreement dated as of May 25, 2007 (the “Purchase Agreement”),
pursuant to which the Partnership agreed to issue and sell to each Purchaser,
and each Purchaser agreed to purchase from the Partnership, the Purchased
Securities; and

WHEREAS, to induce the Purchasers to enter into the Purchase Agreement and to
consummate the transactions contemplated therein, the Partnership has agreed to
provide the registration and other rights set forth in this Agreement for the
benefit of the Purchasers; and

WHEREAS, it is a condition to the consummation of the transaction contemplated
by the Purchase Agreement that this Agreement be executed and delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

 

Section 1.01

Definitions. The terms set forth below are used herein as so defined:

“ABP” means Abraxas Petroleum Corporation, a Nevada corporation.

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning specified therefor in the introductory paragraph.

“Business Day” means any day other than a Saturday, Sunday, or a legal holiday
for commercial banks in New York, New York.

“Commission” means the United States Securities and Exchange Commission.



“Common Stock” means common stock, par value $.01 per share, of ABP.

“Common Units” has the meaning assigned to such term in the Partnership
Agreement.

“Effectiveness Period” has the meaning specified in Section 2.01(a)(i).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Exchange Agreement” means that certain Exchange and Registration Rights
Agreement dated as of the date hereof by and among ABP and the purchasers named
therein.

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified in Section 2.02(a).

“IPO” means the initial public offering of Common Units by the Partnership under
the Securities Act that results in the Common Units being listed for trading on
the New York Stock Exchange, the Nasdaq Global Market or the American Stock
Exchange or any affiliate of the New York Stock Exchange, the Nasdaq Global
Market or the American Stock Exchange.

“IPO Liquidated Damages Amount” shall mean an amount equal to 0.25% of the
product of $16.66 (subject to appropriate adjustments for any subdivision or
combination of the Purchased Securities after the date hereof) times the number
of Purchased Securities then held by such Purchaser per 30-day period, that
shall accrue daily, for the first 60 days, with such amount increasing by an
additional 0.25% of the product of $16.66 (subject to appropriate adjustments
for any subdivision or combination of Purchased Securities after the date
hereof) times the number of Purchased Securities then held by such Purchaser per
30-day period for each subsequent 60 days, up to a maximum per 30-day period of
1.00% of the product of $16.66 (subject to appropriate adjustments for any
subdivision or combination of Purchased Securities after the date hereof) times
the number of Purchased Securities then held by such Purchaser. The IPO
Liquidated Damages Amount for any period of less than 30-days shall be prorated
by multiplying the IPO Liquidated Damages Amount to be paid in a full 30-day
period by a fraction, the numerator of which is the number of days for which the
IPO Liquidated Damages Amount is owed, and the denominator of which is 30.

“IPO Registration Statement” has the meaning specified in Section 2.01(a).

“Liquidated Damages” has the meaning specified in Section 2.01(e)(i).

“Losses” has the meaning specified in Section 2.08(a).

“Managing Underwriter” means the book running lead manager or managers of any
Underwritten Offering including the IPO.

“Partnership” has the meaning specified therefor in the introductory paragraph.

 

 

 

2



“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Abraxas Energy Partners, L.P. dated May 25, 2007.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof, or any other form of entity.

“Piggyback Registration Statement or Prospectus” has the meaning specified in
Section 2.02(b).

“Purchase Agreement” has the meaning specified in the recitals.

“Purchased Securities” means the Common Units issued and sold by the Partnership
pursuant to the Purchase Agreement.

“Purchased Underwriter Registration Statement” has the meaning specified in
Section 2.05(m).

“Purchasers” has the meaning specified in the introductory paragraph hereto.

“Registrable Securities” means the Common Units (i) comprising the Purchased
Securities and any units or other equity securities issued in exchange therefor
in connection with any merger, consolidation, recapitalization or other business
combination involving the Partnership, (ii) issued as Liquidated Damages
pursuant to Section 2.01(e)(i), or (iii) issued in respect of such Purchased
Securities by reason of or in connection with any dividend, distribution, split
or purchase in any rights offering, until such time as such securities cease to
be Registrable Securities pursuant to Section 1.02.

“Registration Expenses” has the meaning specified therefor in Section 2.07(a).

“Required Effective Date” has the meaning specified in Section 2.01(a)(i).

“S-3 Shelf Registration Statement” has the meaning specified in Section 2.01(b).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Selling Expenses” has the meaning specified in Section 2.07(a)(ii).

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Selling Holder Indemnified Persons” has the meaning specified in Section
2.08(a).

“Shelf Liquidated Damages” shall mean an amount equal to 0.25% of the product of
$16.66 (subject to appropriate adjustments for any subdivision or combination of
Registrable Securities after the date hereof) times the number of Registrable
Securities then held by such Holder (and not then included on an effective
Piggyback Registration Statement or Prospectus)

 

 

 

3



per 30-day period, that shall accrue daily, for the first 60 days, with such
amount increasing by an additional 0.25% of the product of $16.66 (subject to
appropriate adjustments for any subdivision or combination of Registrable
Securities after the date hereof) times the number of Registrable Securities
then held by such Holder (and not then included on an effective Piggyback
Registration Statement or Prospectus) per 30-day period for each subsequent
60 days, up to a maximum per 30-day period of 1.00% of the product of $16.66
(subject to appropriate adjustments for any subdivision or combination of
Registrable Securities after the date hereof) times the number of Registrable
Securities then held by such Holder. Shelf Liquidated Damages for any period of
less than 30-days shall be prorated by multiplying the Shelf Liquidated Damages
to be paid in a full 30-day period by a fraction, the numerator of which is the
number of days for which Shelf Liquidated Damages are owed, and the denominator
of which is 30.

“Shelf Registration Filing Date” has the meaning specified in Section
2.01(a)(i).

“Shelf Registration Statement” has the meaning specified in Section 2.01(a)(i).

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Common Units are sold to an underwriter
on a firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

Section 1.02     Registrable Securities. Any Registrable Security will cease to
be a Registrable Security when (a) a registration statement covering such
Registrable Security has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in force
under the Securities Act) or is eligible for sale without registration, pursuant
to Rule 144(k) promulgated by the Commission pursuant to the Securities Act (or
any similar provision then in force under the Securities Act), in the opinion of
counsel to the Partnership; (c) such Registrable Security is held by the
Partnership or one of its subsidiaries; (d) such Registrable Security has been
converted into shares of Common Stock pursuant to the Exchange Agreement; (e)
the Partnership is liquidated and dissolved of the Partnership; or (f) such
Registrable Security has been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities.

ARTICLE II

REGISTRATION RIGHTS

 

Section 2.01

Shelf Registration.

 

(a)

Shelf Registration and IPO Registration.

(i)           As soon as practicable following the Closing Date, the Partnership
shall use its commercially reasonable efforts to prepare and file with the
Commission (i) a registration statement under the Securities Act for an IPO (the
“IPO Registration Statement”) and (ii) a registration statement under the
Securities Act to permit the public resale by the Holders of the Registrable
Securities from time to time as permitted by Rule 415 (or any similar provision
then in force) of the Securities Act (the “Shelf Registration  

 

 

 

4



Statement”). The Partnership shall use its commercially reasonable efforts to
cause the IPO Registration Statement and the Shelf Registration Statement to
become effective on or before February 14, 2008 (the “Required Effective Date”).
The IPO Registration Statement and the Shelf Registration Statement filed
pursuant to this Section 2.01(a)(i) shall be on such appropriate registration
form of the Commission as shall be selected by the Partnership.

(ii)          The Partnership shall cause the Shelf Registration Statement filed
pursuant to Section 2.01(a)(i) to be continuously effective, supplemented and
amended to the extent necessary to ensure that it is available for the resale of
all Registrable Securities by the Holders and that it conforms in all material
respects with the requirements of the Securities Act during the entire period
beginning on the date the Shelf Registration Statement first is declared
effective under the Securities Act and ending on the earlier to occur of (i) the
date all Registrable Securities covered by such Shelf Registration Statement
have been distributed in the manner set forth and as contemplated in the Shelf
Registration Statement and (ii) the date on which all Registrable Securities
covered by the Shelf Registration Statement have ceased to be Registrable
Securities hereunder in accordance with Section 1.02 (the “Effectiveness
Period”). The Shelf Registration Statement when declared effective will comply
as to form in all material respects with all applicable requirements of the
Securities Act and will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading. As soon as practicable following the date
that the Shelf Registration Statement becomes effective, but in any event within
three Business Days of such date, the Partnership shall provide the Purchasers
with written notice of the effectiveness of the Shelf Registration Statement.

(iii)        If the Shelf Registration Statement is not declared effective by
the Commission by the Required Effective Date, then following the Required
Effective Date, until such time as the Shelf Registration Statement is declared
effective or there are no longer any Registrable Securities outstanding, the
Partnership shall pay each Holder with respect to any such failure, Shelf
Liquidated Damages as liquidated damages and not as a penalty. The Holders’
rights to be paid Shelf Liquidated Damages under this Section 2.01 shall
terminate when such Registrable Securities cease to be Registrable Securities.
If the Partnership is unable to proceed with the Shelf Registration Statement
due to (i) trading in securities generally on the exchange in which the
Partnership has applied to list its securities having been suspended or
materially disrupted, (ii) a banking moratorium having been declared by federal
or state authorities, or (iii) there having been a declaration of a national
emergency by the President of the United States or a declaration of war by the
United States Congress, then the Partnership’s obligation to pay the Shelf
Liquidated Damages pursuant to this section shall temporarily cease until the
Partnership, in its good faith judgment, is no longer unable to proceed with the
Shelf Registration Statement.

(iv)         If the IPO Registration Statement is not declared effective by the
Commission by the Required Effective Date, then the Partnership shall pay each
Holder, as liquidated damages and not as a penalty, the IPO Liquidated Damages
Amount. The payment of the IPO Liquidated Damages Amount to a Holder pursuant to
this provision

 

 

 

5



shall cease at the earlier of (i) the consummation of an IPO; (ii) the
dissolution and liquidation of the Partnership; and (iii) the later of November
14, 2008 and the date on which the shareholders of ABP approve an exchange of
the Purchased Securities then held by the Holders into shares of Common Stock
pursuant to the Exchange Agreement. If the Partnership is unable to proceed with
the IPO due to (i) trading in securities generally on the exchange in which the
Partnership has applied to list its securities having been suspended or
materially disrupted, (ii) a banking moratorium having been declared by federal
or state authorities, or (iii) there having been a declaration of a national
emergency by the President of the United States or a declaration of war by the
United States Congress, then the Partnership’s obligation to pay the IPO
Liquidated Damages Amount pursuant to this section shall temporarily cease until
the Partnership, in its good faith judgment, is no longer unable to proceed with
the IPO.

(b)          S-3 Registration Statement. If the Partnership becomes eligible to
use Form S-3 or such other short-form registration statement form under the
Securities Act, the Partnership shall promptly give notice of such eligibility
to the Holders covered thereby and may (unless the Holders reasonably object) or
shall, at the request of the Holders, promptly convert the Shelf Registration
Statement on Form S-1 to a registration statement on Form S-3 or such other
short-form registration statement by means of a post-effective amendment or
otherwise (the “S-3 Shelf Registration Statement”) for the resale of any then
existing Registrable Securities unless any Holder with Registrable Securities
registered under the Shelf Registration Statement notifies the Partnership
within 10 Business Days of receipt of the Partnership notice that such
conversion would interfere with its distribution of Registrable Securities
already in progress and provides a reasonable explanation therefor, in which
case the Partnership will delay the conversion of the Shelf Registration
Statement for a reasonable time after receipt of the first such notice, not to
exceed 30 days in the aggregate, for all Holders requesting such suspension
(unless the Partnership, at such time as the conversion from Form S-1 to Form
S-3 or such other short-form registration statement may occur, would otherwise
be required to amend the Shelf Registration Statement and require that Holders
suspend sales). Upon the effectiveness of the S-3 Shelf Registration Statement,
all references to the Shelf Registration Statement in this Agreement shall then
automatically be deemed to be a reference to the S-3 Shelf Registration
Statement.

(c)          Delay Rights. Notwithstanding anything to the contrary contained in
this Agreement, the Partnership may, upon written notice to any Selling Holder
whose Registrable Securities are included in the Shelf Registration Statement,
from time to time suspend such Selling Holder’s use of any prospectus which is a
part of the Shelf Registration Statement (in which event the Selling Holder
covenants and agrees that it shall immediately discontinue sales of the
Registrable Securities pursuant to the Shelf Registration Statement), for a
period or periods not to exceed an aggregate of either 60 days in a 90-day
period or 90 days in any 365-day period, if (i) the Partnership is pursuing a
material acquisition, merger, reorganization, disposition or other similar
transaction and the Partnership determines in good faith that the Partnership’s
ability to pursue or consummate such a transaction would be materially adversely
affected by any required disclosure of such transaction in the Shelf
Registration Statement, (ii) the Partnership has experienced some other material
non-public event or is in possession of material non-public information
concerning the Partnership, the disclosure of which at such time, in the good
faith judgment of the Partnership, would materially adversely affect the
Partnership, or (iii) at any time prior to the time when the Partnership is
eligible to utilize the S-3 Shelf

 

 

 

6



Registration Statement, the Partnership has prepared and filed with the
Commission a post-effective amendment for the purpose of updating financial
information or other information therein and such post-effective amendment has
not been declared effective by the Commission. Upon disclosure of such
information or the termination of the condition or expiration of the period
described above, as applicable, the Partnership shall provide prompt notice
within two Business Days to each Selling Holder whose Registrable Securities are
included in the Shelf Registration Statement and shall promptly terminate any
suspension of sales it has put into effect and shall take such other actions to
permit registered sales of Registrable Securities as contemplated in this
Agreement.

(d)          Delay in Effectiveness of Shelf Registration Statement; Certain
Suspensions. If (i) the Holders shall be prohibited from selling their
Registrable Securities included under the Shelf Registration Statement as a
result of a suspension pursuant to Section 2.01(c) in excess of the periods
permitted therein or (ii) the Shelf Registration Statement is filed and declared
effective but, during the Effectiveness Period, shall thereafter cease to be
effective or fail to be usable for its intended purpose (other than in
connection with a suspension pursuant to Section 2.01(c)) without being
succeeded by a post-effective amendment to the Shelf Registration Statement, a
supplement to the prospectus or a report filed with the Commission pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act, then until the suspension
is lifted or a post-effective amendment, supplement or report is filed with the
Commission, but not including any day on which a suspension is lifted or such
amendment, supplement or report is filed, if applicable, the Partnership shall
pay the Holders Shelf Liquidated Damages with respect to the Registrable
Securities registered thereon, following (x) the date on which the suspension
period exceeded the permitted period under Section 2.01(c), if applicable, or
(y) the eleventh Business Day after the Shelf Registration Statement ceased to
be effective or failed to be useable for its intended purposes, if applicable,
as liquidated damages and not as a penalty. For purposes of this Section
2.01(d), a suspension shall be deemed lifted on the date that notice that the
suspension has been lifted is delivered to the Purchasers pursuant to Section
3.01 of this Agreement.

 

(e)

Liquidated Damages.

(i)           General. The Shelf Liquidated Damages or IPO Liquidated Damages
Amount (collectively, “Liquidated Damages”) payable to each Holder pursuant to
this Agreement shall be payable within ten Business Days of the end of each such
30-day period. Any Liquidated Damages shall be paid to each Holder in cash or
immediately available funds; provided, however, that if the Partnership
certifies that it is unable to pay Liquidated Damages in cash or immediately
available funds because such payment would result in a breach under any of the
Partnership’s or its subsidiaries’ credit facilities, then the Partnership may
pay the Liquidated Damages in kind in the form of the issuance of additional
Common Units. Upon any issuance of Common Units as Liquidated Damages, the
Partnership shall promptly prepare and file an amendment to the Shelf
Registration Statement prior to its effectiveness adding such Common Units to
such registration statement as additional Registrable Securities. The
determination of the number of Common Units to be issued as Liquidated Damages
shall be equal to the amount of Liquidated Damages divided by the lesser of (i)
market value of each Common Unit at the time the Liquidated Damages are paid or
(ii) $16.66 (subject to appropriate adjustments for any subdivision or
combination of Registrable Securities after the date

 

 

 

7



hereof). Any payments made pursuant to Section 2.01 shall constitute the
Holders’ exclusive remedy for such events. Liquidated Damages shall be paid to
the Holders in immediately available funds.

(ii)          Limitation. Notwithstanding anything in this Agreement to the
contrary, the Holders shall not be entitled to receive Shelf Liquidated Damages
if the Partnership is already paying the Holders the IPO Liquidated Damages
Amount.

 

Section 2.02

Piggyback Registration.

(a)          IPO Participation. Prior to the filing of an IPO Registration
Statement, the Partnership shall offer the Holders then holding more than $10
million of Registrable Securities (calculated based on the Per Unit Purchase
Price of such Common Units), the opportunity to include in such IPO such number
of Registrable Securities as each such Holder may request in writing. Subject to
Section 2.02(c), the Partnership shall include in such IPO Registration
Statement all such Registrable Securities (“Included Registrable Securities”)
with respect to which the Partnership has received requests within ten Business
Days after the Partnership’s notice has been delivered in accordance with
Section 3.01. If no request for inclusion from a Holder is received within the
specified time, such Holder shall have no further right to participate in the
IPO. If, at any time after giving written notice of its intention to undertake
an IPO and prior to the closing of such IPO, the Partnership shall determine for
any reason not to undertake or to delay such IPO, the Partnership may, at its
election, give written notice of such determination to the Selling Holders and,
(i) in the case of a determination not to undertake such IPO, shall be relieved
of its obligation to sell any Included Registrable Securities in connection with
such terminated IPO, and (ii) in the case of a determination to delay such IPO,
shall be permitted to delay offering any Included Registrable Securities for the
same period as the delay in the IPO. If any Holder disapproves of the terms of
such IPO, such Holder may elect to withdraw therefrom by written notice to the
Partnership and the Managing Underwriter delivered (i) prior to the commencement
of any marketing efforts for the Underwritten Offering or (ii) at any time up to
and including the time of pricing of the Underwritten Offering if the price to
the public at which the Registrable Securities are proposed to be sold is not
within the price range stated on the front cover of the preliminary prospectus
for the IPO. The Partnership will provide notice to the Holders on the second
trading day prior to the date of commencement of marketing efforts and the
applicable price or price range determined under the immediately preceding
sentence. If any Holder disapproves of the terms of an Underwritten Offering,
such Holder may elect to withdraw therefrom by written notice to the Partnership
of such withdrawal up to and including the time of pricing of such offering. No
such withdrawal shall affect the Partnership’s obligation to pay all
Registration Expenses.

(b)          Underwritten Offering Participation. If at any time after the
closing of an IPO, the Partnership proposes to file (i) a shelf registration
statement or (ii) a registration statement other than a shelf registration
statement, in either case, for the sale of Common Units in an Underwritten
Offering for its own account and/or the account of another Person, then as soon
as practicable but not less than ten Business Days prior to the filing of (x)
any preliminary prospectus supplement to a prospectus that includes the
Registrable Securities, relating to such Underwritten Offering pursuant to Rule
424(b), (y) the prospectus supplement to a prospectus that includes the
Registrable Securities, relating to such Underwritten Offering pursuant to Rule

 

 

 

8



424(b) (if no preliminary prospectus supplement is used) or (z) such
registration statement, as the case may be (any of the foregoing registration
statements, a “Piggyback Registration Statement or Prospectus”), the Partnership
shall give notice of such proposed Underwritten Offering to the Holders then
holding more than $10 million of Registrable Securities (calculated based on the
Per Unit Purchase Price of such Common Units) and such notice shall offer the
Holders the opportunity to include in such Underwritten Offering such number of
Registrable Securities as each such Holder may request in writing. Subject to
Section 2.02(c), the Partnership shall include in such Underwritten Offering all
such Registrable Securities with respect to which the Partnership has received
requests within five Business Days after the Partnership’s notice has been
delivered in accordance with Section 3.01. If no request for inclusion from a
Holder is received within the specified time, such Holder shall have no further
right to participate in such Underwritten Offering. If, at any time after giving
written notice of its intention to undertake an Underwritten Offering and prior
to the closing of such Underwritten Offering, the Partnership shall determine
for any reason not to undertake or to delay such Underwritten Offering, the
Partnership may, at its election, give written notice of such determination to
the Selling Holders and, (i) in the case of a determination not to undertake
such Underwritten Offering, shall be relieved of its obligation to sell any
Registrable Securities included in such offering in connection with such
terminated Underwritten Offering, and (ii) in the case of a determination to
delay such Underwritten Offering, shall be permitted to delay offering any such
Registrable Securities for the same period as the delay in the Underwritten
Offering. If any Holder disapproves of the terms of an Underwritten Offering,
such Holder may elect to withdraw therefrom by written notice to the Partnership
of such withdrawal up to and including the time of pricing of such offering. No
such withdrawal shall affect the Partnership’s obligation to pay all
Registration Expenses.

(c)          Priority of Registration. If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering of Common Units determines
that the total amount of Common Units which the Selling Holders and any other
Persons intend to include in such offering pursuant to Section 2.02(a) and (b)
exceeds the number which can be sold in such offering without being likely to
have an adverse effect in any material respect on the price, timing or
distribution of the Common Units offered or the market for the Common Units,
then the Common Units to be included in such Underwritten Offering shall include
the number of Registrable Securities that such Managing Underwriter or
Underwriters advises the Partnership can be sold without having such adverse
effect, with such number to be first allocated to the Partnership and second, if
there remains availability for additional Common Units to be included in such
Underwritten Offering, pro rata among the Selling Holders and third, if there
remains availability for additional Common Units to be included in such
Underwritten Offering, pro rata among other holders of securities of the
Partnership who have requested participation in the Underwritten Offering.

 

Section 2.03

Underwritten Offering.

(a)          Underwritten Offering. Any one or more Holders may deliver written
notice to the Partnership that such Holders wish to dispose of Registrable
Securities under the Shelf Registration Statement in an Underwritten Offering if
the Holders reasonably anticipate selling collectively at least $20 million of
Common Units (calculated based on the Per Unit Purchase Price of such Common
Units). Upon receipt of such written request, the Partnership shall use

 

 

 

9



commercially reasonable efforts to retain underwriters and effect such sale
through an Underwritten Offering and take all commercially reasonable actions as
are reasonably requested by the Managing Underwriter or underwriters to expedite
or facilitate the disposition of such Registrable Securities, including the
entering into an underwriting agreement, and participation by the Partnership’s
management in a “road show” or similar marketing effort; provided, however, that
the Partnership shall not be required to cause its management to participate in
a “road show” or similar marketing effort on behalf of any Holder if (i) the
Managing Underwriter or underwriters of any such proposed Underwritten Offering
advise the Partnership that the gross proceeds of the Underwritten Offering are
not expected to exceed $30 million; and (ii) a “bought deal” or “overnight
transaction” is contemplated. The Partnership may elect to include primary
Common Units in any Underwritten Offering undertaken pursuant to this Section
2.03(a). In addition, any Underwritten Offering undertaken pursuant to this
Section 2.03 will be subject to the provisions of Section 2.02(c).

(b)          General Procedures. In connection with an Underwritten Offering,
each Selling Holder and the Partnership shall be obligated to enter into an
underwriting agreement which contains such representations, covenants,
indemnities and other rights and obligations as are customary in underwriting
agreements for firm commitment offerings of securities. No Selling Holder may
participate in such Underwritten Offering unless such Selling Holder agrees to
sell its Registrable Securities on the basis provided in such underwriting
agreement and completes and executes all questionnaires, powers of attorney,
indemnities, securities escrow agreements and other documents reasonably
required under the terms of such underwriting agreement, and furnish to the
Partnership such information as the Partnership may reasonably request in
writing for inclusion in the IPO Registration Statement, Piggyback Registration
Statement or Prospectus or Shelf Registration Statement, as the case may be.
Each Selling Holder may, at its option, require that any or all of the
representations and warranties by, and the other agreements on the part of, the
Partnership to and for the benefit of such underwriters also be made to and for
such Selling Holder’s benefit and that any or all of the conditions precedent to
the obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Partnership or
the underwriters other than representations, warranties or agreements regarding
such Selling Holder and its ownership of the securities being registered on its
behalf and its intended method of distribution and any other representation
required by law. If any Selling Holder disapproves of the terms of the Offering
contemplated by this Section 2.03, such Selling Holder may elect to withdraw
therefrom by notice to the Partnership and the Managing Underwriter and such
withdrawal may be made up to and including the time of pricing of the
Underwritten Offering. No such withdrawal or abandonment shall affect the
Partnership’s obligation to pay Registration Expenses.

(c)          Appointment of Underwriters. In connection with an Underwritten
Offering, the Partnership shall have the sole right to appoint the Managing
Underwriters.

Section 2.04      Registration Procedures.       In connection with its
obligations contained in Section 2.01 and 2.02 hereof, the Partnership will, as
promptly as reasonably practicable:

(a)          subject to Section 2.01(c), prepare and file with the Commission
the Shelf Registration Statement, and any amendments and supplements thereto and
the prospectus used in

 

 

 

10



connection therewith or reports filed with the Commission pursuant to Section
13(a), 13(c), 14 of 15(d) of the Exchange Act as may be necessary to keep the
Shelf Registration Statement effective for the Effectiveness Period and as may
be necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities included in the Shelf Registration
Statement;

(b)          furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Shelf Registration Statement or any other
registration statement contemplated by this Agreement and the Prospectus
included therein or any supplement or amendment thereto, upon request, copies of
reasonably complete drafts of all such documents proposed to be filed (including
exhibits and each document incorporated by reference therein to the extent then
required by the rules and regulations of the Commission), and provide each such
Selling Holder the opportunity to object to any information pertaining to such
Selling Holder and its plan of distribution that is contained therein and make
the corrections reasonably requested by such Selling Holder with respect to such
information prior to filing the Shelf Registration Statement or such other
registration statement and the prospectus included therein or any supplement or
amendment thereto, and (ii) such number of copies of the Shelf Registration
Statement or such other registration statement and the prospectus included
therein and any supplements and amendments thereto as each Selling Holder may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Shelf Registration Statement or
other registration statement;

(c)          if applicable, use its commercially reasonable efforts to register
or qualify the Registrable Securities covered by the Shelf Registration
Statement or any other registration statement contemplated by this Agreement
under the securities or blue sky laws of such jurisdictions as any Selling
Holder or, in the case of an Underwritten Offering, the Managing Underwriter,
shall reasonably request, provided that the Partnership will not be required to
qualify generally to transact business in any jurisdiction where it is not then
required to so qualify or to take any action which would subject it to general
service of process in any such jurisdiction where it is not then so subject;

(d)          promptly notify each Selling Holder and each underwriter of
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered by any of them under the Securities Act, of (i) the
filing of the Shelf Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Shelf Registration Statement or any other registration statement
or any post-effective amendment thereto, when the same has become effective; and
(ii) any written comments from the Commission with respect to any filing
referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Shelf Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;

(e)          immediately notify each Selling Holder and each underwriter, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, of (i) the happening of any event (other than any event
specified in Section 2.01(c))as a result of which the prospectus or prospectus
supplement contained in the Shelf Registration Statement or any other

 

 

 

11



registration statement contemplated by this Agreement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, provided,
however, that the Partnership shall not be required to specify in the written
notice to the Selling Holders the nature of such event; (ii) the issuance or
threat of issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or any other registration
statement contemplated by this Agreement, or the initiation of any proceedings
for that purpose; (iii) the receipt by the Partnership of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the applicable securities or blue sky laws of any jurisdiction; or
(iv) the Commission requests that the Shelf Registration Statement or any other
registration statement contemplated by this Agreement be amended or
supplemented; following the provision of such notice, the Partnership agrees to
as promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove such stop
order, suspension, threat thereof or proceedings related thereto;

(f)           in the case of an Underwritten Offering under Section 2.02 and
2.03 hereof, use its commercially reasonable efforts to furnish upon request,
(i) an opinion of counsel for the Partnership, dated the effective date of the
applicable registration statement or the date of any amendment or supplement
thereto, and an opinion in customary form dated the date of the closing of the
Underwritten Offering, and (ii) a “cold comfort” letter or letters, dated the
date of execution of the underwriting agreement and a letter or letters of like
kind dated the date of the closing of the Underwritten Offering, in each case,
signed by the independent public accountants who have certified the financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “cold comfort” letter or
letters shall be in customary form and covering substantially the same matters
with respect to such registration statement (and the prospectus and any
prospectus supplement included therein) and as are customarily covered in
opinions of issuer’s counsel and in accountants’ letters delivered to the
underwriters in Underwritten Offerings of securities, and such other matters as
such underwriters may reasonably request;

(g)          upon request, furnish to each Selling Holder copies of any and all
transmittal letters or other written correspondence with the Commission or any
other governmental agency or self-regulatory body or other body having
jurisdiction (including any domestic or foreign securities exchange) relating to
such offering of Registrable Securities;

(h)          otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make generally
available to its security holders (or otherwise provide in accordance with
Section 11(a) of the Securities Act) an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act in accordance with Rule 158
thereunder (or any similar rule promulgated under the Securities Act) or
otherwise;

(i)           make available to the appropriate representatives of the Managing
Underwriter and each Selling Holder access to such information and personnel as
is reasonable and customary

 

 

 

12



to enable such parties to establish a due diligence defense under the Securities
Act; provided that the Partnership need not disclose any information to any such
representative unless and until such representative has entered into a
confidentiality agreement with the Partnership reasonably satisfactory to the
Partnership (including any confidentiality agreement referenced in Section 7.6
of the Purchase Agreement);

(j)           cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Partnership are then
listed;

(k)          provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement;

(l)           enter into customary agreements and take such other actions as are
reasonably requested by any Selling Holder or the underwriters, if any, in order
to expedite or facilitate the disposition of such Registrable Securities; and

(m)         cooperate with such Purchaser in allowing such Purchaser to conduct
customary “underwriter’s due diligence” with respect to the Partnership and
satisfy its obligations in respect thereof if any Purchaser could reasonably be
deemed to be an “underwriter,” as defined in Section 2(a)(11) of the Securities
Act, in connection with the registration statement in respect of any
registration of the Partnership’s securities of any Purchaser pursuant to this
Agreement, and any amendment or supplement thereof (any such registration
statement or amendment or supplement a “Purchaser Underwriter Registration
Statement”). In addition, at any Purchaser’s request, the Partnership will
furnish to such Purchaser, on the date of the effectiveness of any Purchaser
Underwriter Registration Statement and thereafter from time to time on such
dates as such Purchaser may reasonably request, (i) a letter, dated such date,
from the Partnership’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to such Purchaser,
and (ii) an opinion, dated as of such date, of counsel representing the
Partnership for purposes of such Purchaser Underwriter Registration Statement,
in form, scope and substance as is customarily given in an underwritten public
offering, including a standard “10b-5” assurance for such offering, addressed to
such Purchaser. The Partnership will also permit legal counsel to such Purchaser
to review and comment upon any such Purchaser Underwriter Registration Statement
at least five Business Days prior to its filing with the Commission and all
amendments and supplements to any such Purchaser Underwriter Registration
Statement within a reasonable number of days prior to their filing with the
Commission and not file any Purchaser Underwriter Registration Statement or
amendment or supplement thereto in a form to which such Purchaser’s legal
counsel reasonably objects. If any Purchaser desires to be named as a statutory
underwriter in the Shelf Registration Statement, it shall, within three business
days of being informed by the Partnership of the filing thereof, notify the
Partnership of such desire and the Partnership shall comply with that request.

 

Section 2.05

Cooperation by Holders.

(a)          Each Selling Holder, upon receipt of notice from the Partnership of
the happening of any event of the kind described in Section 2.01(c) or
subsection (e) of Section 2.04, shall

 

 

 

13



forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 2.01(c) or subsection (e) of Section 2.04 or until it is
advised in writing by the Partnership that the use of the prospectus may be
resumed, and has received copies of any additional or supplemental filings
incorporated by reference in the prospectus, and, if so directed by the
Partnership, such Selling Holder will, or will request the Managing Underwriter
or underwriters, if any, to deliver to the Partnership (at the Partnership’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, which shall be used solely to
comply with any document retention policy of such Selling Holder of the
prospectus and any prospectus supplement covering such Registrable Securities
current at the time of receipt of such notice unless supplemented by filings
incorporated by reference.

(b)          The Partnership shall have no obligation to include in the Shelf
Registration Statement, Piggyback Registration Statement or Prospectus or IPO
Registration Statement, Registrable Securities of a Selling Holder who has
failed to timely furnish such information which, in the opinion of counsel to
the Partnership, is reasonably required in order for the registration statement
or prospectus supplement, as applicable, to comply with the Securities Act.

 

Section 2.06

Restrictions on Public Sale by Holders of Registrable Securities.

 

(a)

IPO.

(i)           Each Holder selling Registrable Securities in the IPO will be
required, upon request of the Managing Underwriters in the IPO, to enter into a
standard lock-up agreement covering Registrable Securities for a period of up to
90 days beginning on the date of a prospectus or prospectus supplement filed
with the Commission with respect to the pricing of the IPO, provided that the
duration of the foregoing restrictions shall be no longer than the duration of
the shortest restriction generally imposed by the Managing Underwriters on the
Partnership or the officers, directors or any other unitholder of the
Partnership on whom a restriction is imposed. In the event that either (x)
during the last 17 days of the 90-day period referred to in this Section
2.06(a)(i), the Partnership issues an earnings release or material news or a
material event relating to the Partnership occurs or (y) prior to the expiration
of the 90-day restricted period, the Partnership announces that it will release
earnings results or becomes aware that material news or a material event will
occur during the 16-day period beginning on the last day of the 90-day
restricted period, the lock-up restrictions described in this Section 2.06(a)(i)
shall continue to apply until the expiration of the 18-day period beginning on
the issuance of the earnings release or the occurrence of the material news or
material event.

(ii)          Each Holder that does not sell Registrable Securities in the IPO,
will be required, upon request of the Managing Underwriters in the IPO, to enter
into a standard lock-up agreement covering Registrable Securities for a period
of up to 60 days beginning on the date of a prospectus or prospectus supplement
filed with the Commission with respect to the pricing of the IPO, provided that
the duration of the foregoing restrictions shall be no longer than the duration
of the shortest restriction generally imposed by the Managing Underwriters on
the Partnership or the officers, directors or any other unitholder of the
Partnership on whom a restriction is imposed. In

 

 

 

14



the event that either (x) during the last 17 days of the 60-day period referred
to in this Section 2.06(a)(ii), the Partnership issues an earnings release or
material news or a material event relating to the Partnership occurs or (y)
prior to the expiration of the 60-day restricted period, the Partnership
announces that it will release earnings results or becomes aware that material
news or a material event will occur during the 16-day period beginning on the
last day of the 60-day restricted period, the lock-up restrictions described in
this Section 2.06(a)(ii) shall continue to apply until the expiration of the
18-day period beginning on the issuance of the earnings release or the
occurrence of the material news or material event.

(b)          Underwritten Offering. For one year following the consummation of
an IPO, each Holder who, along with its Affiliates, holds at least $10 million
of Registrable Securities (calculated based on the Per Unit Purchase Price of
such Common Units) shall agree not to effect any public sale or distribution of
the Registrable Securities during the 30 calendar day period beginning on the
date of a prospectus or prospectus supplement filed with the Commission with
respect to the pricing of an Underwritten Offering that is not the IPO, provided
that (i) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the Partnership or the officers, directors or any other unitholder of the
Partnership on whom a restriction is imposed. In the event that either (x)
during the last 17 days of the 30-day period referred to in this Section
2.06(b), the Partnership issues an earnings release or material news or a
material event relating to the Partnership occurs or (y) prior to the expiration
of the 30-day restricted period, the Partnership announces that it will release
earnings results or becomes aware that material news or a material event will
occur during the 16-day period beginning on the last day of the 30-day
restricted period, the lock-up restrictions described in this Section 2.06(b)
shall continue to apply until the expiration of the 18-day period beginning on
the issuance of the earnings release or the occurrence of the material news or
material event; provided, however, that the extension provided for by this
sentence shall no longer apply when the Partnership is eligible to use Form S-3
and meets the definition of “actively traded securities” in Regulation M.

 

Section 2.07

Expenses.

 

(a)

Certain Definitions.

(i)           “Registration Expenses” means all expenses incident to the
Partnership’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities in a Shelf Registration Statement
pursuant to Section 2.01, a Piggyback Registration Statement or Prospectus
pursuant to Section 2.02 or an Underwritten Offering pursuant to Section 2.03,
and the disposition of such securities, including, without limitation, all
registration, filing, securities exchange listing and quotation system fees, all
registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the National Association of Securities
Dealers, Inc., transfer taxes and fees of transfer agents and registrars, all
word processing, duplicating and printing expenses, the fees and disbursements
of counsel and independent public accountants for the Partnership, including the
expenses of any special audits or “cold comfort” letters required by or incident
to such performance and compliance. Except as otherwise provided in Section 2.08
hereof, the Partnership shall not be

 

 

 

15



responsible for legal fees or other costs incurred by Holders in connection with
the exercise of such Holders’ rights hereunder.

(ii)          “Selling Expenses,” means all underwriting fees, discounts and
selling commissions allocable to the sale of the Registrable Securities.

(b)          Expenses. The Partnership will pay all reasonable Registration
Expenses in connection with the Shelf Registration Statement filed pursuant to
Section 2.01(a) of this Agreement, a Piggyback Registration Statement or
Prospectus pursuant to Section 2.02 or an Underwritten Offering pursuant to
Section 2.03, whether or not the applicable registration statement becomes
effective or any sale is made pursuant to the Shelf Registration Statement, a
Piggyback Registration Statement or Prospectus or an Underwritten Offering. The
Partnership shall not be responsible for any Selling Expenses. Each Selling
Holder shall pay all Selling Expenses in connection with any sale of its
Registrable Securities hereunder.

 

Section 2.08

Indemnification.

(a)          By the Partnership. In the event of a registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, the
Partnership will indemnify and hold harmless each Selling Holder thereunder, its
Affiliates and their respective directors and officers, and each underwriter,
pursuant to the applicable underwriting agreement with such underwriter, of
Registrable Securities thereunder and each Person, if any, who controls such
Selling Holder or underwriter within the meaning of the Securities Act and the
Exchange Act (collectively, the “Selling Holder Indemnified Persons”), against
any losses, claims, damages, expenses or liabilities (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”), joint or several, to
which such Selling Holder Indemnified Person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Shelf Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereof, or any “free writing prospectus” (as defined in Rule 405 under the
Securities Act) (in the case of a prospectus, in the light of the circumstances
under which they were made), and will reimburse each such Selling Holder
Indemnified Person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Loss or actions or
proceedings within a reasonable time after such expenses are incurred and the
Selling Holder Indemnified Person notifies the Partnership of such expenses;
provided, however, that the Partnership will not be liable in any such case if
and to the extent that any such Loss arises out of or is based upon (i) either
an untrue statement or alleged untrue statement or omission or alleged omission
so made in conformity with information furnished by such Selling Holder
Indemnified Person in writing specifically for use in the Shelf Registration
Statement or such other registration statement, or prospectus supplement, as
applicable or (ii) the breach by any Selling Holder of the agreements by such
Selling Holder set forth in Section 2.01(c) or Section 2.05(a). Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Selling Holder Indemnified Person, and shall survive the
transfer of such securities by such Selling Holder.

 

 

 

16



(b)          By Each Selling Holder. Each Selling Holder agrees severally and
not jointly to indemnify and hold harmless the Partnership, its Affiliates and
their respective directors, officers, employees and agents and each Person, if
any, who controls the Partnership within the meaning of the Securities Act or of
the Exchange Act to the same extent as the foregoing indemnity from the
Partnership to the Selling Holders, but only with respect to (i) information
regarding such Selling Holder furnished in writing by or on behalf of such
Selling Holder expressly for inclusion in the Shelf Registration Statement or
prospectus supplement relating to the Registrable Securities, or any amendment
or supplement thereto or (ii) the breach by any Selling Holder of the agreements
by such Selling Holder set forth in Section 2.01(c) or Section 2.05(a);
provided, however, that the liability of each Selling Holder shall not be
greater in amount than the dollar amount of the proceeds (net of any Selling
Expenses) received by such Selling Holder from the sale of the Registrable
Securities giving rise to such indemnification.

(c)          Notice. Promptly after receipt by an indemnified party hereunder of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof; provided, however, that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have under this Section 2.08 except to the extent that it has been
materially prejudiced by such failure and shall not relieve it from any
liability which it may have to any indemnified party other than under this
Section 2.08. The indemnifying party shall be entitled to participate in and, to
the extent it shall wish, to assume and undertake the defense thereof with
counsel reasonably satisfactory to such indemnified party and, after notice from
the indemnifying party to such indemnified party of its election so to assume
and undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 2.08 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense and employ counsel or (ii) if the defendants in any such
action include both the indemnified party and the indemnifying party and outside
counsel to the indemnified party shall have concluded in writing that there may
be reasonable defenses available to the indemnified party that are different
from or additional to those available to the indemnifying party, or if the
interests of the indemnified party reasonably may be deemed to conflict with the
interests of the indemnifying party, then the indemnified party shall have the
right to select a separate counsel and to assume such legal defense and
otherwise to participate in the defense of such action, with the reasonable
expenses and fees of one such separate counsel and other reasonable expenses
related to such participation to be reimbursed by the indemnifying party as
incurred. Notwithstanding any other provision of this Agreement, (i) no
indemnifying party shall settle any action brought against it with respect to
which it is entitled to indemnification hereunder without the consent of the
indemnified party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnified party and does not contain any admission of
wrongdoing or illegal activity by the indemnified party and (ii) no indemnifying
party shall be liable for any settlement of any such action effected without its
consent (which shall not be unreasonably withheld).

(d)          Contribution. If the indemnification provided for in this Section
2.08 is held by a court or government agency of competent jurisdiction to be
unavailable to the Partnership or any Selling Holder or is insufficient to hold
them harmless in respect of any Losses, then each such

 

 

 

17



indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Partnership on the one hand and of such Selling Holder on the other
in connection with the statements or omissions which resulted in such Losses, as
well as any other relevant equitable considerations; provided, however, that in
no event shall such Selling Holder be required to contribute an aggregate amount
in excess of the dollar amount of proceeds (net of Selling Expenses) received by
such Selling Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the Partnership on the one hand and each
Selling Holder on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact has been made by, or
relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to above. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e)          Other Indemnification. The provisions of this Section 2.08 shall be
in addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.09      Rule 144 Reporting     With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, the
Partnership agrees to use its commercially reasonable efforts to:

(a)          Make and keep public information regarding the Partnership
available, as those terms are understood and defined in Rule 144 of the
Securities Act, at all times after the effective date of the first registration
statement filed by the Partnership for an offering of its securities to the
general public;

(b)          File with the Commission in a timely manner all reports and other
documents required to be filed by the Partnership under the Securities Act and
the Exchange Act (at any time that it is subject to such reporting); and

(c)          So long as a Holder owns any Registrable Securities, to furnish to
such Holder forthwith upon request a copy of the most recent annual or quarterly
report of the Partnership, if any, filed with the Commission, and such other
reports and documents filed with the Commission as such Holder may reasonably
request in availing itself of any rule or regulation of the Commission allowing
such Holder to sell any such Registrable Securities without registration.

 

 

 

18



Section 2.10      Limitation on Subsequent Registration Rights. From and after
the date hereof, the Partnership shall not, without the prior written consent of
the Holders of a majority of the then outstanding Registrable Securities, enter
into any agreement with any current or future holder of any securities of the
Partnership that would allow such current or future holder to require the
Partnership to include securities in any registration statement filed by the
Partnership on a basis that is senior in any way to the registration rights
granted to the Purchasers hereunder.

ARTICLE III

MISCELLANEOUS

Section 3.01      Communications. All notices and other communications provided
for or permitted hereunder shall be made in writing by facsimile, courier
service or personal delivery:

(a)          if to any Purchaser, at the most current address given by such
Purchaser to the Partnership in accordance with the provisions of this Section
3.01, which address initially is, with respect to the Purchasers, the addresses
set forth in the Purchase Agreement,

(b)          if to a permitted transferee of a Purchaser, to such Holder at the
address furnished by such permitted transferee, and

(c)          if to the Partnership, at 500 N. Loop 1604 East, Suite 100, San
Antonio, TX 78232, or such other address notice of which is given in accordance
with the provisions of this Section 3.01.

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile; and when actually received, if sent by any other means.

Section 3.02     Successor and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.

Section 3.03      Transfer or Assignment of Registration Rights. The rights to
cause the Partnership to register Registrable Securities granted to the Holders
hereunder may be transferred or assigned by one or more Holders to one or more
transferee(s) or assignee(s) of such Registrable Securities, provided that (a)
unless such transferee is a Holder or an Affiliate of the transferring Holder,
or the transfer is to a swap counterparty, following such transfer or
assignment, each such transferee or assignee owns Registrable Securities
representing at least $10 million of Registrable Securities (calculated based on
the Per Unit Purchase Price of such Common Units) or the Partnership otherwise
consents to such transfer or assignment, (b) the Partnership is given written
notice prior to any said transfer or assignment, stating the name and address of
each such transferee and identifying the securities with respect to which such
registration rights are being transferred or assigned, and (c) each such
transferee assumes in writing responsibility for its portion of the obligations
of such Holder under this Agreement (unless it is already a party to this
Agreement).

Section 3.04      Aggregation of Registrable Securities. All Registrable
Securities held or acquired by Persons who are Affiliates of one another shall
be aggregated together for the purpose of

 

 

 

19



determining the availability of any rights under this Agreement. In addition,
all Registrable Securities held or acquired by (i) Fiduciary/Claymore MLP
Opportunity Fund and its Affiliates, FAMCO MLP Partners, LLC, Series ABP-1 and
its Affiliates shall be aggregated together for purposes of determining the
availability of any rights under this Agreement, (ii) Energy Income and Growth
Fund and its Affiliates, Third Point Partners Qualified LP and its Affiliates,
Third Point Partners LP and its Affiliates, Third Point Offshore Fund, Ltd. and
its Affiliates, Third Point Ultra Ltd. and its Affiliates shall be aggregated
together for purposes of determining the availability of any rights under this
Agreement, and (iii) Martin B Perlman Associates and its Affiliates, MEDDS III
and its Affiliates, PH Industries, Inc. Money Purchase Plan and its Affiliates,
Perlman Value Partners and its Affiliates, Morgan Stanley FBO Leonard Greenberg
Roth IRA and its Affiliates, Morgan Stanley FBO JoAnn Hassan IRA and its
Affiliates, and Morgan Stanley FBO JoAnn Hassan Roth IRA and its Affiliates
shall be aggregated together for purposes of determining the availability of any
rights under this Agreement.

Section 3.05      Recapitalization, Exchanges, etc. Affecting the Common Units.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all Common Units or other partnership interests of the
Partnership or any successor or assign of the Partnership (whether by merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in exchange for or in substitution of, the Registrable Securities, including any
Common Units or other equity securities that may be issued in exchange for
Registrable Securities in connection with any merger, consolidation or other
business combination involving the Partnership and any of its subsidiaries, and
shall be appropriately adjusted for combinations, recapitalizations and the like
occurring after the date of this Agreement.

Section 3.06      Change of Control. The Partnership shall not merge,
consolidate or combine with any other Person unless the agreement providing for
such merger, consolidation or combination expressly provides for the
continuation of the registration rights specified in this Agreement with respect
to the Registrable Securities or other equity securities issued pursuant to such
merger, consolidation or combination.

Section 3.07     Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief, including specific performance, in any
court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any such Person
from pursuing any other rights and remedies at law or in equity which such
Person may have.

Section 3.08      Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. In the event that this Agreement is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format date file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf

 

 

 

20



such signature is executed) with the same force and effect as if such facsimile
or “.pdf” signature page were an original thereof.

Section 3.09      Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.10      Governing Law. The laws of the State of New York shall govern
this Agreement without regard to principles of conflict of laws.

Section 3.11      Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.12      Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by the Partnership set forth herein.
This Agreement and the Purchase Agreement supersede all prior agreements and
understandings between the parties with respect to such subject matter.

Section 3.13     Amendment. This Agreement may be amended only by means of a
written amendment signed by the Partnership and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder, relative to any other Holder, without the consent of such Holder; and
provided, further, however, that the immediately preceding proviso shall not
apply to, and thus shall not prevent or impair the ability of the Partnership
and the Holders of a majority of the then outstanding Registrable Securities to
effect, a modification or waiver under of this Agreement.

Section 3.14      No Presumption. In the event any claim is made by a party
relating to any conflict, omission, or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular party
or its counsel.

Section 3.15    Interpretation. Article and Section references are to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts, and agreements are references to such instruments, documents,
contracts, and agreements as the same may be amended, supplemented and otherwise
modified from time to time, unless otherwise specified. The word “including”
shall mean “including but not limited to”. Whenever any determination, consent
or approval is to be made or given by a Purchaser under this Agreement, such
action shall be in such Purchaser’s sole discretion unless otherwise specified.

 

[The remainder of this page is intentionally left blank.]

 

 

 

21



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

ABRAXAS ENERGY PARTNERS, L.P.

 

By:

/s/ Barbara M. Stuckey

Name: Barbara M. Stuckey

Title: President and Chief Operating Officer

 

 

 

[Signature Page to Registration Rights Agreement]

 

 

 